Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00365-CR

                                   Victor BARSENAS, Jr.,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR1810W
                       Honorable Stephanie R. Boyd, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. See TEX.
R. APP. P. 25.2(d)

       SIGNED August 28, 2019.


                                               _________________________________
                                               Irene Rios, Justice